OPINION — AG — 59 O.S. 1976 Supp. 858-302 [59-858-302], 59 O.S. 1976 Supp. 858-303 [59-858-303], 59 O.S. 1976 Supp. 858-304 [59-858-304], AS QUOTED ABOVE OF THE OKLAHOMA STATUTES THAT AN INDIVIDUAL WHO HAS COMPLETED ONE BASIC OR ADVANCED THREE(3) HOUR CREDIT COURSE IN REAL ESTATE FOR WHICH HE HAS RECEIVED A CERTIFICATE FROM AN INSTITUTION OF HIGHER EDUCATION ACCREDITED BY THE OKLAHOMA REGENTS, IS ELIGIBLE TO WRITE BOTH THE SALES ASSOCIATE AND/OR THE BROKER EXAMINATION, PROVIDED HE OR SHE HAS MET ALL THE OTHER REQUIREMENTS OF THE REAL ESTATE LICENSE CODE. (AMALIJA HODGINS)